 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                               SOUTHERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA                       No. 17CR0879-JAH
11                Plaintiff,                        ORDER GRANTING JOINT
                                                    MOTION TO EXCLUDE TIME
12        v.
13
     ACTION TELECOM, INC. (4),
14
                  Defendant.
15
16
17             Pending before the Court is a Joint Motion to Exclude Time Pursuant to the
18   Speedy Trial Act by Plaintiff United States of America and Defendant Action
19   Telecom, Inc., (Doc. No. 212). After careful review, the Court GRANTS the joint
20   motion to exclude time under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7). The
21   Court finds the ends of justice served by granting the motion outweigh the public
22   and defendant’s interests in a speedy trial.
23   //
24   //
25   //
26   //
27
28                                              1
                                                                              17cr0879-JAH
 1         IT IS ORDERED that the period of delay from the filing of the joint motion
 2   on October 15, 2019, (Doc. No. 212) until December 9, 2019, shall be excluded in
 3   computing the time within which the trial must commence under the Speedy Trial
 4   Act, 18 U.S.C. § 3161.
 5
 6
 7   IT IS SO ORDERED.
 8
 9   DATED:      October 17, 2019
10
11                                       JOHN A. HOUSTON
12                                       United States District Court

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                          2
                                                                          17cr0879-JAH
